Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 02/03/2022.  In the Amendment, Applicant amended claims 1, 4, 9, 16 and 18-20.  Claim 17 is cancelled.    
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-16 and 18-20 (renumbered 1-19) are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: Extract Transform Load database system which distribute nature of cloud computing with a number of transaction are occurring concurrently across multiple devices within the cloud based platform for any give piece of data for enabling concurrent commits while reducing stale data.

The closest prior arts are Jain et al. (US PGPUB 2004/0034640, hereinafter Jain) in view of Vasudevan et al. (US PGPUB 2019/0102418, hereinafter Vasudevan) are 

However, none of Jain and Vasudevan teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 9, and 16. For examples, it failed to teach  conducting a conflict check by determining, by the transactor host, whether a first identifier value of the plurality of identifier values that corresponds to a first transaction of the plurality of transactions matches a second identifier value of the plurality of identifier values that corresponds to an already committed transaction, the already committed transaction stored in a commit queue; and in accordance with no match being determined: maintaining, in relation to transactions in the commit queue, an index value associated with a current latest-completed transaction, at least two of the transactions in the commit queue being committed in parallel; storing mutations of at least a subset of the transactions in a cache memory, the cache memory configured to store the mutations prior
to at least one of being written to a mutation log or being included in a


This feature in light of other features, when considered as a whole, in the independent claims 1, 9 and 16 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 9 and 16. 
	The dependent claims depending upon claims 1, 9 and 16 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163